United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 



Inventors: Lesenco et al.			:
Application No. 14/961,317			:		Decision on Petitions
Filing Date: December 7, 2015		:				
Attorney Docket No. dlescenco.epf		:
	

This is a decision on the renewed petition under 37 C.F.R. § 1.137(a) filed January 10, 2022.

The petition is dismissed.

Any renewed petition must be filed within TWO (2) MONTHS of   the issue date of the instant decision.  The petition fee was previously paid on June 11, 2021.  Therefore, the renewed petition does not need to include a petition fee.  Extensions of the two-month time period may be obtained under 37 C.F.R. § 1.136(a).  The renewed petition should be titled “Renewed Petition under 37 C.F.R. § 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C.     § 704. 

On September 13, 2019, the Office issued a final Office action setting a shortened statutory period for reply of three (3) months.  

A reply to the Office action was timely filed on December 14, 2019.  The reply includes an amendment and a Notice of Appeal.  

An advisory action was issued in response to the amendment on December 23, 2019.  

37 C.F.R. § 41.37(a) states, “Appellant must file a brief under this section within two months from the date of filing the notice of appeal under § 41.31.”  The two-month time period can be extended by up to five months pursuant to 37 C.F.R. § 1.136(a).

An extension of time was not obtained, and an Appeal Brief was not timely filed.  As a result, the appeal was dismissed.  See 37 C.F.R. § 41.37(b).  As no claim was allowed, the application became abandoned on February 15, 2020.  See MPEP § 1215.04.

The Office issued a Notice of Abandonment on August 11, 2020.  The notice inaccurately identifies the basis for holding the application abandonment in so far as it states the Office never received a reply to the final Office action.

A petition under 37 C.F.R. § 1.137(a) was filed on July 15, 2021.

The Office issued a decision dismissing the petition on December 8, 2021.  The decision indicates the petition cannot be granted because it fails to include a proper reply to the final Office action. 



The renewed petition is not accompanied by a proper reply to the final Office action.

The issuance of a final Office action is intended to close prosecution of an application.  In other words, a party does not have the right to have an application further examined after the issuance of the final Office action.  A party wishing to obtain further examination after the issuance of a final Office action may file a request for continued examination (“RCE”) with the required RCE fee.

A proper reply to a final Office action is a reply that prima facie places the application in condition for allowance, a RCE, or a notice of appeal.

The following is an example of an amendment prima facie placing an application in condition for allowance:

	Two claims are pending.
The examiner issues an Office rejecting the claims.
The Office action states Claim 1 will be allowable if a specification limitation was added.
An amendment is filed adding the limitation to Claim 1 and canceling Claim 2.

Examples of situations where a reply does not prima facie place an application in condition for allowance include, but are not limited to, the following:

	(1)	The reply fails to resolve every objection in a final Office action;
	(2)	The reply fails to resolve every rejection in a final Office action; and
(3)	The reply makes changes that raise issues requiring further search and/or consideration by the examiner.

The Office notes the examiner issued an Advisory Action, not a Notice of Allowance, in response to the amendment filed December 14, 2019.  In other words, the amendment fails to prima facie place the application in condition for allowance.

As a courtesy, the Office notes the amendment filed December 14, 2019, fails to comply with   37 C.F.R. § 1.121.  An amendment that fails to comply with 37 C.F.R. § 1.121 is not a proper reply to a final Office action.

37 C.F.R. § 1.121(c)(2) states,

All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. 

Amended claims 32-42 in the amendment filed December 14, 20219, are improperly listed with a status identifier of (New), and the information being changed in the claims is not properly identified.

In view of the prior discussion, the renewed petition is dismissed.

Any renewed petition filed in response to this decision must be signed by both applicants and must include a proper reply to the final Office action.  Specifically, any renewed petition must include one of the following:

	(1)	Appeal Brief,
	(2)	Request for Continued Examination + RCE fee ($500 for a micro entity), or 
(3)	An amendment, which complies with 37 C.F.R. § 1.121 and prima facie places the application in condition for allowance. 

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1 		 
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions


    
        
            
        
            
    

    
        1 Document Code “PET.OP”, which has a document description of “Petition to review by the Office of Petitions,” should be used if the request for reconsideration is filed electronically.  See EFS-Web Document Description List at http://www.uspto.gov/patents-application-process/filing-online/efs-web-document-description-list.  General information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.